DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Claims 1-2 and 4-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-2 and 4-18 are allowable over the closest references: Fujiki et al. (U.S. Patent Application Publication 2002/0028335 A1), Frese et al. (U.S. Patent  as adhesion promoter",
Journal of Applied Polymer Science, Vol. 89, No. 13, (2002), pp. 3496-3499, Khoudary et al. "Bisphenol-A Resole Resins in Preparation Aqueous Adhesives for Bonding Silicon Rubber-to-Metal", Asian Journal of Chemistry, Vol. 24, No. 8, (2012), pp. 3629-3632, Griswold et al. (U.S. Patent Application Publication 2004/0161618 A1), Fehn (U.S. Patent 7,273,911), and Kato (U.S. Patent Application Publication 2014/0051806 A1).
The disclosures of Fujiki et al, Frese et al., Kerboua, and Khoudary’s references resided in § 4 of the Office Action dated October 5, 2021 are incorporated herein by reference.   
Griswold discloses a release composition comprising 
(A) an additive for anchorage of release coatings comprising: 
RaSiO (4-a)/2)n. 
where n is an integer greater than 3, a ranges from about 1 to about 3, R is an oxirane or epoxide comprising radical having from one to forty carbon atoms, monovalent hydrocarbon or hydrocarbonoxy radicals, hydride atoms, with at least one oxirane or epoxide and hydride being present on the molecule; 
(B) a curable alkenyl silicone having the formula 

    PNG
    media_image1.png
    34
    142
    media_image1.png
    Greyscale

where  

    PNG
    media_image2.png
    41
    222
    media_image2.png
    Greyscale

1 is selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals and R2 is selected from the group consisting of two to forty carbon atom terminal olefinic monovalent hydrocarbon radicals, where p ranges from 1 to 3; T=R3SiO3/2 where R3 is selected from the group consisting of R1 and R2; D=R4R5SiO2/2 where R4 and R5 are each independently selected from the group consisting of R1 and R2; and 
M=R1 3SiO1/2 where each R1 is as previously defined and is independently selected; wherein a and b have values ranging from 2 to 5, 
c is an integer ranging from about 50 to about 1,000 and d has a value ranging from 0 to about 0.5, additionally comprising a hydrogen siloxane selected from the group of compounds: 

    PNG
    media_image3.png
    303
    579
    media_image3.png
    Greyscale

D'=R'HSiO2/2 wherein each R' in M, M', D, and D' is independently selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals wherein the subscripts e and f may be zero or positive whereby the sum of e and f ranges from 
 Fehn discloses an addition-crosslinking silicone composition, comprising 
(A) organopolysiloxanes comprising units of the formula (I)

    PNG
    media_image4.png
    56
    667
    media_image4.png
    Greyscale

where R1 is hydroxyl radical or a monovalent, unsubstituted or halogen-substituted C1-20 hydrocarbon radical free from aliphatically unsaturated groups and in which individual carbon atoms are optionally replaced by O, N, S or P atoms, 
R2 is a monovalent, aliphatically unsaturated, unsubstituted or halogen-substituted C1-10 hydrocarbon radical in which individual carbon atoms are optionally replaced by O, N, S or P atoms, 
a is 0,2 or 3, and 
b is 0,1,2 or 3, 
with the proviso that the sum (a+b) is ≤ 3, that per molecule there are on average at least two aliphatically unsaturated radicals R2, and that the viscosity of the organopolysiloxanes (A) determined at 250C. is from 0.001 to 40,000 Pas; 
(B) organohydropolysiloxanes comprising units of the formula (II) 

    PNG
    media_image5.png
    58
    736
    media_image5.png
    Greyscale

where R3 is a monovalent aliphatically saturated C1-20 hydrocarbon radical, 
R4 is (a) a monovalent, unsubstituted or halogen-substituted C6-15 hydrocarbon radical which comprises at least one aromatic C6 ring, (b) a monovalent, unsubstituted 2-20 hydrocarbon radical in which individual carbon atoms are optionally replaced by O, N, S or P atoms, or a mixture of a) and b); 
R5 is a divalent, unsubstituted or halogen-substituted C6-20 hydrocarbon radical in which individual carbon atoms are optionally replaced by O, N, S or P atoms, and which is Si-bonded on both sides, 
c is 0, 1, 2 or 3, 
d is 0, 1, 2 or 3, 
e is 0, 1, 2 or 3, and 
f is 0, 1, 2 or 3, with the proviso that the sum (c+d+2e+f) is ≤ 3, that the organohydropolysiloxane (B) contains on average per molecule at least 3 SiH groups, and that the viscosity of the organohydropolysiloxane (B) determined at 250C is from 0.0005 to 100 Pas, 
(C) at least one adhesion promoter of the general formula (III): 

    PNG
    media_image6.png
    268
    708
    media_image6.png
    Greyscale

where R12 is a hydrogen atom, a hydroxyl group, a halogen atom, an alkyl, alkenyl, alkoxy, alkenyloxy or aryl group or a monovalent organic group which contains an alkenyl, alkoxy, glycidyl, carbonyl, carbonyloxy, silyloxy or alkoxysilyl group, at least 

    PNG
    media_image7.png
    105
    769
    media_image7.png
    Greyscale

in which R13 is a hydrogen atom, a halogen atom or a substituted or unsubstituted alkyl, aryl, alkenyl or alkynyl group, s is a positive number which is at least 2, and r is 0 or 1, 
(D) at least one adhesion promoter of formula (IV) 

    PNG
    media_image8.png
    218
    727
    media_image8.png
    Greyscale

in which R1 is as defined above, 
R20 is a hydroxyl radical or a hydrogen atom, and 
w is zero or a positive integer, with the proviso that w is ≤.250 and that the viscosity of the adhesion promoter (D) determined at 250C. is from 0.0005 to 2000 mPas, and (E) at least one hydrosilylation catalyst (claim 2).
Kato discloses an addition curable self-adhesive silicone rubber composition comprising 
(A) 100 parts by weight of a linear organopolysiloxane containing one silicon-bonded alkenyl group at each end of the molecular chain, but no alkenyl group in the 
(B) 0.1 to 10 parts by weight of an organosilicon compound of 1 to 100 silicon atoms containing at least one phenylene structure and at least one silicon-bonded hydrogen atom per molecule, 
(C) 0.01 to 10 parts by weight of an organohydrogenpolysiloxane containing two silicon-bonded hydrogen atoms per molecule, but no phenylene structure in the molecule, 
(D) 0.1 to 30 parts by weight of an organohydrogenpolysiloxane containing at least three silicon-bonded hydrogen atoms per molecule, but no phenylene structure in the molecule, and 
(E) a catalytic amount of an addition reaction catalyst, 
wherein a molar ratio of total silicon-bonded hydrogen atoms in components (B), (C) and (D) to alkenyl groups in component (A) is in a range of from 1.0 to 5.0, and a molar ratio of silicon-bonded hydrogen atoms in component (C) to alkenyl groups in component (A) is in a range of from 0.01 to 1.0 (claim 1).
Kato discloses preferably component (A) is one or more organopolysiloxane having the general formula (1):

    PNG
    media_image9.png
    193
    697
    media_image9.png
    Greyscale

1 is each independently an alkenyl group of 2 to 10 carbon atoms, preferably 2 to 8 carbon atoms, R2 is each independently a substituted or unsubstituted, monovalent hydrocarbon group of 1 to 10 carbon atoms, preferably 1 to 8 carbon atoms, free of any aliphatic unsaturated bond such as alkenyl, and "a" is an integer of up to 1,500, specifically 50 to 1,500, preferably 100 to 1,500, more preferably 100 to 1,000, and even more preferably 150 to 800 (paragraphs [0027]-[0028]).
However Fujiki et al., Frese et al., Kerboua et al., Khoudary et al., Griswold et al, Fehn, and Kato do not disclose or fairly suggest the claimed An addition-curable silicone rubber composition, comprising:
(A) at least one polyorganosiloxane having at least two unsaturated hydrocarbyl
residues,
(B) at least one polyorganohydrogensiloxane selected from one or more
polyorganohydrogensiloxanes of the general formula (2):

    PNG
    media_image10.png
    85
    968
    media_image10.png
    Greyscale

wherein the siloxy units
M = R3SiO1/2, or M**
D = R2SiO2/2, or D**
T = RSiO3/2 or T**
0 = SiO4/2,
M**= HR2SiO1/2, D**= HRSiO2/2, T**= HSiO3/2,
Z is a divalent optionally substituted hydrocarbyl bridging group with up to 14 carbon
 is selected from optionally substituted hydrocarbyl groups with up to 30 carbon atoms and poly(C2-4)-alkylene ether groups with up to 1000 alkylene oxy units, the groups R being free of aliphatic unsaturation, and wherein
a2 = 2-10
b2 = 0-1000
c2 = 0-50
d2 = 0-5
m2= 1-1000
with the proviso that there are at least two groups selected from M**, D** and T**,
(C) at least one hydrosilylation catalyst, comprising a transition metal,
(D) at least one organosilicon compound containing at least one polyvalent aromatic group, which is not directly attached to a silicon atom, and at least one Si-H group, different from compound B),
(E) at least one aromatic compound with at least two unsaturated hydrocarbyl groups, which aromatic compound does not contain a siloxane group, and does not contain an ester group,
(F) optionally one or more reinforcing fillers,
(G) optionally one or more auxiliary additives, as per instant claim 1.
7.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Fujiki et al., Frese et al., Kerboua et al., Khoudary et al., Griswold et  to render the present invention anticipated or obvious to one of ordinary skill in the art.
8.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764